United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-3679
                      ___________________________

                               Ryan Ray Corman

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

  Jonathan Byers, Assistant State Attorney General; Loralyn Waltz, Probation
Agent, NDDOCR P&P; Wade Price, Probation Agent; Chad Torgeson, Probation
                    Agent; Jim Vigness, Detective, GFPD

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                  Appeal from United States District Court
                  for the District of North Dakota - Fargo
                               ____________

                            Submitted: July 3, 2014
                              Filed: July 9, 2014
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Ryan Ray Corman appeals from the order of the District Court1 granting
summary judgment to defendants on his civil rights claims related to his classification
as a sex offender and his civil commitment. We have carefully reviewed the record
and the parties’ arguments on appeal, and we affirm for the reasons stated by the
District Court. See 8th Cir. R. 47B. We deny Corman’s motion for appointment of
counsel.
                       ______________________________




      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.

                                         -2-